                      UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF ALASKA AT FAIRBANKS


Barbara Tangwall and
Donna Uphues,

                     Plaintiffs,

v.                                                             Case No. 4:20-cv-00040-SLG

William R. Satterberg, Jr., individually,jointly and
Severally;
Amy K. Welch, individually,jointly and severally;
Brent E. Bennett, individually,jointly and severally;
George E. Buscher, individually, jointly and
Severally;
Lois L. Buscher, individually,jointly and severally;
Paul R. Lyle, individually, jointly and severally;

                            Defendants.

       COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, DENYING ACCESS TO
     THE COURTS AND INTENTIONAL INFLICTION OF EMOTIONAL STRESS


COME NOW Barbara Tangwall and Donna Uphues show their complaint as follows:

                                           I
                                     JURISDICTION

1.      Jurisdiction lies with this court. The Plaintiffs' civil rights were violated when
they were denied access to the courts for redress of grievance which is guaranteed by the
United States Constitution. Furthermore, intentional infliction of emotional distress is a
civil rights violation.
                                               II
                                            VENUE

                                                                                             1

          Case 4:20-cv-00040-SLG Document 1 Filed 12/01/20 Page 1 of 6
Case 4:20-cv-00040-SLG Document 1 Filed 12/01/20 Page 2 of 6
Case 4:20-cv-00040-SLG Document 1 Filed 12/01/20 Page 3 of 6
Case 4:20-cv-00040-SLG Document 1 Filed 12/01/20 Page 4 of 6
Case 4:20-cv-00040-SLG Document 1 Filed 12/01/20 Page 5 of 6
Case 4:20-cv-00040-SLG Document 1 Filed 12/01/20 Page 6 of 6
